DETAILED ACTION
This action is pursuant to the claims filed on 02/22/2022. Claims 1-11 are pending. A final action on the merits of claims 1-11 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the claims are acknowledged and entered accordingly. As a result, the claim objections and 35 USC 101 and 112b rejections of the previous office action are withdrawn.
Claim Objections
Claim 1 and 2 is/are objected to because of the following informalities: 
Claim 1, final line; “in its at least partially expanded form” should read “in the at least partially expanded form”.
Claim 2 line 5, “perpendicular to the plate” should read “perpendicular to the plate of absorbent material” to maintain consistent terminology.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “a flange rigidly connected to an electrode” in line 4 and “wherein the electrode comprises…” in line 8. It is unclear if “an electrode” and “the electrode” is attempting to claim antecedent basis to the “at least one electrode” of line 2 of claim 9 and line 1 of claim 8 or if the applicant is attempting to claim another distinct electrode from the at least one electrode. For examination purposes, these limitations will be interpreted to read “the at least one electrode”. 
Claim 9 recites the limitation “wherein the electrode comprises a heart rate monitor electrode that comprises electrically conductive points, each extending free …” in lines 8-9. The above noted limitation and all of the succeeding limitations in claim 9 are identical to the limitations of a heart rate monitor electrode recited in claim 1 and incorporated into the at least one electrode of claim 8. As such, the above noted limitations are redundant and have unclear antecedent basis for all of the limitations. For examination purposes, the limitation “wherein the electrode comprises a heart rate monitor electrode that comprises…” continuing to the end of claim 9 will be interpreted to be omitted from the claim as these features are already claimed as structure corresponding to the ‘at least one electrode’ of claims 8 and 9.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Afanasewicz (U.S. PGPub No. 2013/0023748) in view of Cordero (U.S. PGPub No. 2010/0022864).
Regarding claim 1, Afanasewicz teaches a heart rate monitor electrode (Figs 1-2, electrode structure 10/20 capable of sensing as disclosed in [0016]) comprising: points (Fig 1, tines 11; Fig 2 tines 21), each extending from a free end to an electrically conductive circuit (Fig 2, tines 21 extend from free end to Ag/AgCl ink 24), a soft plate of absorbent material (Fig 2, capsule 18; [0013] disclosing capsule as porous material soaked with liquid) that has a contact surface (Fig 2, skinside surface of capsule 18 is contact surface) and can change shape elastically between an at least partially expanded form in which the plate of absorbent material is able to retain a liquid and an at least partially compressed form in which the plate of absorbent material occupies a lesser volume than in the expanded form and in which at least a portion of the liquid contained in the plate of absorbent material in the at least partially expanded form is released (Fig 6a-b, compression of electrode necessarily causes capsule 68 to change between partially expanded form and partially compressed form such that more liquid is released in compressed form and the compressed form occupies lesser volume than the expanded form; [0027] disclosing capsule 68 of Fig 6a being described to possess same features as capsule 18 of Fig 1 (i.e., porous material soaked in liquid)), wherein the free end of at least some of the points transitions between being flush with the contact surface of the plate of absorbent material and projecting beyond the contact surface of the plate when the plate of absorbent material is in an at least partially compressed form (Fig 6a shows an expanded form of capsule 68 with tines 61 not penetrating the capsule 68; Fig 6b shows a compressed form of capsule 68 where tines 61 project beyond the contact surface of capsule 68; Examiner notes that there is an intermediate phase between Figs 6a-b in which at least some tines are transitioning between being flush with the contact surface of capsule 68 and projecting beyond the contact surface of capsule 68 as claimed), wherein at least a portion of the liquid that the absorbent material contains is released when the absorbent material is in the at least partially expanded form ([0013] and Figs 6a-b described above; the embodiment in which capsule is a porous material soaked in liquid would allow for at least some liquid to be released when the capsule is partially, but not fully, expanded while the tines 61 are beginning to penetrate through capsule 68).
Afanasewicz fails to teach wherein the points are electrically conductive and extend to an electrically conductive circuit electrically linking the points to one another.
In related prior art, Cordero teaches a similar device (Fig 1) wherein similar conductive points each extending from a free end ([0038] tines 24 affixed as part of electrode(s) 14 with a free end) are electrically conductive and extend to an electrically conductive circuit electrically linking the points to one another ([0039] tines 24 can be overlaid by sponge containing conductive gel; [0040] tines 24 can be conductive to allow for direct electrode conduction such that they are electrically linked to one another and the circuit necessarily established in Figure 1a). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the points of Afanasewicz in view of Cordero to incorporate the electrically conductive points that are electrically linked to one another and the conductive circuit to arrive at the device of claim 1. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known skin prepping configuration (Afanasewicz, Fig 2 & [0019], non-conductive tines 21 to facilitate delivery of conductive gel) for another well-known skin prepping configuration (Cordero, [0038-0040], conductive tines 24) to yield the predictable result of the points facilitating the delivery of conductive gel into the stratum corneum of the skin to increase conductivity for an electrode sensor. 
Regarding claim 2, in view of the combination of claim 1 above, Afanasewicz further teaches wherein the plate of absorbent material has a thickness that varies when the plate of absorbent material changes from the at least partially expanded form to the at least partially compressed form thereof (Fig 6a-b, capsule 68 has a thickness that varies from the partially expanded form to partially compressed form), wherein the points extend in a compression direction that is perpendicular to the plate (Figs 2 and 6a-b, points extend in direction perpendicular to the capsule), and wherein the electrode has an elastic mechanism that makes it possible to move the points in relation to the plate of absorbent material along a direction that is parallel to the compression direction (Figs 2 and 6a-b, actuation surface 62 allows points to move in parallel to the compression direction of capsule; [0027] disclosing mechanism is reversible (i.e., elastic)).
Regarding claim 3, in view of the combination of claim 2 above, Afanasewicz further teaches including a flattened support with two main faces, a first main face with an opening designed to face an animal skin where the heart rate is to be captured (Fig 2, porous spacer sponge 23 defines openings), this opening enabling the passage of the free end of the points (Fig 2, opening of spacer 23 enables passage of tines), and a second main face with a pressure surface cooperating with the elastic mechanism to compress the plate of absorbent material in the compression direction when a pressure is exerted on the second main face of the electrode (Fig 2, second main face interpreted as upper surface of spacer sponge 23 with a pressure surface configured to compress when a pressure is exerted on the actuation surface (i.e., cooperation with the elastic mechanism) to release the liquid from capsule).
Regarding claim 4, in view of the combination of claim 2 above, Afanasewicz further teaches including peripheral points (Fig 2, outer most tines 21 on disc 26 are interpreted to be peripheral points) of which the free ends are essentially arranged in a plane perpendicular to the compression direction (plane of disc 26 where tines 21 are located is perpendicular to the vertical compression direction) with none of the free ends of the points being arranged outside this circle (Fig 2, free ends of tines 21 are not arranged outside the most peripheral tines). The examiner notes the free ends of Afanasewicz appear to be arranged in a circle on the plane (Figs 2 and 3a-d)
Afanasewicz fails to explicitly teach wherein the free ends are essentially arranged in a circle in the plane.
Afanasewicz/Cordero discloses substantially all the limitations of the claim(s) except the free ends are essentially arranged in a circle in the plane..  It would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the free ends of Afanasewics in view of Cordero to provide the free ends in the shape of a circle on the plane, since applicant has not disclosed that the arrangement of the free ends in a circle solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the free ends arranged in any other non-circle configuration that still serves the function of preparing the skin and piercing the gel capsule. 
Regarding claim 5, the Afanasewicz/Cordero combination teach the device of claim 1 as stated above. Afanasewicz further teaches wherein each point is surrounded by a portion of the plate of absorbent material (Fig 2, each of tines 21 is surrounded by capsule 18 in use).
Regarding claim 6, in view of the combination of claim 1 above, Cordero further teaches in which at least the free end of the points is coated with silver or a silver alloy ([0040] free ends coated with silver). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the points of Afanasewicz in view of Cordero to incorporate the electrically conductive points coated in silver that are electrically linked to one another and the conductive circuit to arrive at the device of claim 6. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known skin prepping configuration (Afanasewicz, Fig 2 & [0019], non-conductive tines 21 to facilitate delivery of conductive gel) for another well-known skin prepping configuration (Cordero, [0038-0040], silver conductive tines 24) to yield the predictable result of the points facilitating the delivery of conductive gel into the stratum corneum of the skin to increase conductivity for an electrode sensor.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Afanasewicz in view of Cordero as applied to claim 1, in view of Schmidt (U.S. PGPub No. 2003/0050550), and in further view of Askin (U.S. PGPub No. 2011/0237921).
Regarding claim 7, the Afanasewicz/Cordero combination teaches the device of claim 1 as stated above.
Afanasewicz/Cordero fail to teach wherein the points and electrically conductive circuit are made of a polymer doped with electrically conductive particles.
In related prior art, Schmidt teaches a similar electrode device comprising a plurality of electrically conductive points wherein the electrically conductive points are made of a polymer doped with electrically conductive particles ([0036]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the points of Afanasewicz in view of Cordero and Schmidt to incorporate the electrically conductive points formed from a polymer doped with electrically conductive particles. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known material for electrically conductive points (Cordero, [0040], conductive tines 24 formed from gold, silver, or carbon) for another well-known skin prepping configuration (Schmidt, [0036], doped polymer) to yield the predictable result of a conductive material to conduct electrical signals from stratum corneum of the skin for an electrode sensor.
In related prior art, Askin teaches a similar device and discloses that an electrically conductive circuit connected to an electrode is formed from a polymer doped with electrically conductive particles ([0035] and Fig 1, trace 104). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the circuit of Afanasewicz in view of Cordero, Schmidt, and Askin to incorporate the conductive circuit formed from a polymer doped with conductive particles to arrive at the device of claim 7. Doing so would have been a simple substitution of one well-known circuit material (Afanasewicz, Fig 2 and [0017], Ag/AgCl ink 24 on polyester substrate 22) for another well-known circuit material (Askin, Fig 1 and [0035], trace 104 formed of doped polymer) to yield the predictable result of an electrically conductive circuit configured to transmit a signal received from a corresponding electrode.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Afanasewicz in view of Cordero, and in further view of Kato (U.S. PGPub No. 2013/0096411).
Regarding claims 8-9, the Afanasewicz/Cordero combination teaches A heart rate monitor device having at least one electrode as claimed in claim 1 (see above rejection of claim 1; examiner notes the device of Afanasewicz is capable for use as a heart rate monitor as disclosed in [0016] as a general sensing device).
Afanasewicz/Cordero fail to teach the device having a receiver designed to receive the signal captured by this electrode in which a transmitter electrically linked to at least one electrode and designed to communicate with the receiver is placed in a casing raised above a flange rigidly connected to an electrode , a space (P) thus being formed between the casing and the flange for the passage of a strap designed to hold the electrode and the casing on an animal, the electrode being placed in contact with the skin of the animal.
In related prior art, Kato teaches a similar heart rate monitor device (Fig 3, heart rate monitor 1) comprising an electrode (Fig 3, electrodes 6a/6b) and a receiver designed to receive the signal captured by this electrode (Fig 3 and [0038], electrical connection portion 25 receives signals from electrodes 6a/6b) in which a transmitter electrically linked to at least one electrode and designed to communicate with the receiver is placed in a casing raised above a flange rigidly connected to an electrode (Fig 2 and [0035 & 0037], transmitter circuit located inside case 7, in communication with electrical connection portion 25, is located above u-shaped body 14 and engagement member body 22 (flanges) that are rigidly connected to electrodes 6a/6b; examiner notes u-shaped body 14 and engagement member 22 define a rigid connection to electrodes 6a/6b via ring portions 11b, 18b, 11a, and 18a), a space thus being formed between the casing and the flange for the passage of a strap designed to hold the electrode and the casing on an animal (Figs 2-3, space between casing 7 and flanges 14/22 allow for the passage of belt 9 configured to hold the electrodes 6a/6b on the skin of the wearer), the electrode being placed in contact with the skin of the animal (Fig 3 electrodes 6a/6b are configured to contact skin). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Afanasewicz in view of Cordero and Kato to incorporate the receiver, transmitter, and flanges of Kato to arrive at the device of claims 8-9. Doing so would be obvious to one of ordinary skill in the art as it is well-known to provide a physiological monitoring device with a transmitter, receiver, and corresponding casing to yield the expected advantage of providing the device with the ability to transmit data via wireless communication as is well-known in the art ([0037]). 
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (U.S. PGPub No. 2013/0096411) in view of Afanasewicz, and in further view of Cordero.
Regarding claims 10-11, Kato teaches a method for measuring the heart rate of an animal (Fig 1, heart beat measurement device 1) comprising: providing an electrode (Fig 3 electrodes 6a/6b) including positioning and holding an electrode against the skin of the animal using holding and tightening means (Fig 3, electrodes 6a and 6b are held against a user elastic strap 8 and length adjustment member 10) including a step for adjusting the holding and tightening means on the animal ([0042] strap 8 is adjusted via member 10 when applied to a user to measure a heart rate). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and electrode of Cordero in view of Afanasewicz and Kato to incorporate the holding and tightening means and step of adjusting the holding and tightening means to provide the electrode on the chest to measure a heart rate of the wearer to arrive at the method of claims 10-11.
Kato fails to teach wherein the provided electrode is the electrode from claim 1.
Afanasewicz teaches a similar electrode (Figs 1-2, electrode structure 10/20 capable of sensing as disclosed in [0016]) comprising: points (Fig 1, tines 11; Fig 2 tines 21), each extending from a free end to an electrically conductive circuit (Fig 2, tines 21 extend from free end to Ag/AgCl ink 24), a soft plate of absorbent material (Fig 2, capsule 18; [0013] disclosing capsule as porous material soaked with liquid) that has a contact surface (Fig 2, skinside surface of capsule 18 is contact surface) and can change shape elastically between an at least partially expanded form in which the plate of absorbent material is able to retain a liquid and an at least partially compressed form in which the plate of absorbent material occupies a lesser volume than in the expanded form and in which at least a portion of the liquid contained in the plate of absorbent material in the at least partially expanded form is released (Fig 6a-b, compression of electrode necessarily causes capsule 68 to change between partially expanded form and partially compressed form such that more liquid is released in compressed form and the compressed form occupies lesser volume than the expanded form; [0027] disclosing capsule 68 of Fig 6a being described to possess same features as capsule 18 of Fig 1 (i.e., porous material soaked in liquid)), wherein the free end of at least some of the points transitions between being flush with the contact surface of the plate of absorbent material and projecting beyond the contact surface of the plate when the plate of absorbent material is in an at least partially compressed form (Fig 6a shows an expanded form of capsule 68 with tines 61 not penetrating the capsule 68; Fig 6b shows a compressed form of capsule 68 where tines 61 project beyond the contact surface of capsule 68; Examiner notes that there is an intermediate phase between Figs 6a-b in which at least some tines are transitioning between being flush with the contact surface of capsule 68 and projecting beyond the contact surface of capsule 68 as claimed), wherein at least a portion of the liquid that the absorbent material contains is released when the absorbent material is in the at least partially expanded form ([0013] and Figs 6a-b described above; the embodiment in which capsule is a porous material soaked in liquid would allow for at least some liquid to be released when the capsule is partially, but not fully, expanded while the tines 61 are beginning to penetrate through capsule 68).
Afanasewicz fails to teach wherein the points are electrically conductive and extend to an electrically conductive circuit electrically linking the points to one another.
In related prior art, Cordero teaches a similar device (Fig 1) wherein similar conductive points each extending from a free end ([0038] tines 24 affixed as part of electrode(s) 14 with a free end) are electrically conductive and extend to an electrically conductive circuit electrically linking the points to one another ([0039] tines 24 can be overlaid by sponge containing conductive gel; [0040] tines 24 can be conductive to allow for direct electrode conduction such that they are electrically linked to one another and the circuit necessarily established in Figure 1a). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Kato in view of Afanasewicz and Cordero to incorporate the electrically conductive points that are electrically linked to one another and the conductive circuit to arrive at the method of claims 10-11. Providing an electrode with electrically conductive points advantageously allows for increased conductivity of the skin surface due to the points abrading the stratum corneum of the skin and allowing for direct conduction of the biological signals to the points ([0039-0040]). 
Response to Arguments
Applicant’s arguments, see remarks, filed 02/22/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the Afanasewicz reference in which the disclosed capsule is interpreted as the soft plate of absorbent material as disclosed in [0013].
Applicant’s arguments with respect to claim(s) 2-5 have been considered but are moot because the new ground of rejection does not rely such an interpretation of the Afanasewicz reference.
Regarding claim 6, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Regarding claim 7, the applicant argues that “No evidence has been offered to show that doped polymer and metal were known to be equivalent for the function of conducting electricity.” The Examiner respectfully disagrees. Paragraph [0036] of Schmidt explicitly discloses that both metal and doped polymer are conductive materials well known to those skilled in the art. Furthermore, there is no disclosure in Schmidt that states these conductive materials are only functional with the use of dry electrodes and do not operate effectively in wet electrode environments. As such, these arguments are unpersuasive.
Regarding claim 8, the applicant argues that Kato fails to disclose a “receiver” in paragraph 38. Applicant further alleges that the “electrical connection portion 25 appears to be a connector. It is not clear that the broadest reasonable interpretation of “receiver” reads on any structure that connects electrical components. For example, one does not normally refer to household wiring as a “receiver”.” The examiner notes limitation of claim 8 reciting (emphasis added) “a receiver designed to receive a signal captured by the electrode”. The applicant’s “receiver” is claimed to function as an electrical component designed to receive an electrical signal from the electrode (i.e., any conductive component attached to an electrode configured to receive signals from said electrode). In the instant case the connector of Kato is designed to receive (and transmit) signals from a corresponding electrode. As such these arguments are unpersuasive.
Regarding claim 9, applicant alleges that the engagement body 22 of Kato “does not look like a “flange”.” Examiner notes the Oxford Dictionary definition of a flange: “A projecting flat rim, collar, or rib on an object…” In the instant case the engagement body 22 is clearly a projecting flat rim, collar, or rib of the device. The applicant further alleges the casing 7 is not raised above the alleged flange. Figure 2 of Kato shows flanges 22 extending downward to connect with hook portions 12, such that at least a portion of the upper surface of casing 7 is clearly disposed above the flanges 22 (i.e., the fitting convex portion 5 of case 7). Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. As such, these arguments are unpersuasive. 
Regarding claim 10, in response to applicant's argument that “the ordinary artisan would have understood Afanasewicz as a suggestion to modify Cordero to include an encapsulated gel” and that “the ordinary artisan would have found it obvious to modify Afanasewicz as disclosed by Kato to include a belt 9…”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding claim 11, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. As such, these arguments are unpersuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794